United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0069
Issued: May 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 11, 2017 appellant filed a timely appeal from a September 1, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her diagnosed
bilateral carpal tunnel syndrome and right cubital tunnel syndrome are causally related to the
accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its September 1, 2017 decision.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On March 7, 2017 appellant, then a 56-year-old city carrier, filed an occupational disease
claim (Form CA-2) for carpal tunnel and cubital tunnel (“ulnar nerve”) syndromes, which she
attributed to her federal employment. She identified March 3, 2017 as the date she first realized
her condition was employment related.
A January 31, 2017 electromyography and nerve conduction velocity (EMG/NCV) study
revealed moderately severe median nerve entrapment across both wrists, and mild ulnar nerve
entrapment across the right elbow.3
By development letter dated March 14, 2017, OWCP informed appellant that she had not
submitted sufficient evidence to support her claim. First, it noted that the diagnostic study was
insufficient to establish a medical condition due to her employment. OWCP advised appellant to
submit a narrative report from her physician, which included a rationalized medical opinion. It
also requested additional information regarding employment factor(s) allegedly responsible for her
claimed condition(s), as well as information regarding any outside activities, and/or prior injuries
to her upper extremities. OWCP afforded appellant 30 days to submit the requested factual and
medical evidence.
By letter dated March 27, 2017, the employing establishment controverted appellant’s
claim, contending that the evidence presented did not demonstrate that her carrier duties caused
her claimed injury/accident. It noted that her physician was still determining the cause of her
condition. The employing establishment also provided a description of appellant’s carrier duties,
which included casing letters/flats, pulling cased mail, and street delivery on her assigned route
(No. 3047).4
On March 31, 2017 OWCP forwarded the employing establishment’s March 27, 2017
letter of controversion to appellant for her review and comments.
In a report dated April 13, 2017, Dr. Charles A. Olivier, a Board-certified orthopedic
surgeon, examined appellant and diagnosed bilateral carpal tunnel syndrome and right cubital
tunnel syndrome (right ulnar nerve lesion).5 He advised her to wear splints. Dr. Oliver also noted
that appellant may need surgical release for carpal tunnel syndrome and right cubital tunnel
syndrome. Additionally, he indicated that her carpal tunnel syndrome and cubital tunnel syndrome
were related to her mail carrier job.
By decision dated May 10, 2017, OWCP denied appellant’s claim. It found that she had
not established the factual component of her claim. Appellant had not provided the requested
information regarding the employment-related activities she believed that either caused or
3

Dr. Michael A. Puente, a Board-certified neurologist, interpreted the January 31, 2017 EMG/NCV testing results.

4

OWCP also received a city carrier position description dated August 15, 2005.

5

Dr. Olivier also diagnosed cervical spondylosis, without myelopathy, or radiculopathy. He noted that appellant
had previously undergone neck surgery after a “[motor vehicle accident] 2007.” Dr. Olivier also noted that she had
undergone additional neck surgery on July 13, 2016.

2

contributed to her condition. OWCP further found that Dr. Olivier’s April 13, 2017 report did not
contain a well-reasoned medical opinion supporting that her diagnosis of carpal tunnel syndrome
was related to duties of her federal employment.
On June 12, 2017 appellant requested reconsideration of OWCP’s May 10, 2017 decision.
In a June 20, 2017 statement, appellant explained that she had worked as a carrier for the
employing establishment for 27 years. Her duties included separating mail flats, casing, mail
delivery, walking, and pulling. Appellant indicated that she had visited a physician to find out
what caused the numbness in her hands and fingers, and was told that she needed surgery on her
neck. She had the surgery, but still felt numbness in her hands and fingers. Appellant noted that
Dr. Olivier had opined that her carpal tunnel syndrome was job related due to the length of time
she had been doing the same type of work.
Appellant resubmitted the January 31, 2017 EMG/NCV study results, as well as
Dr. Olivier’s April 13, 2017 report.
By decision dated September 1, 2017, OWCP evaluated the merits of appellant’s claim and
found that she had established both the factual and medical components of fact of injury. However,
appellant’s claim remained denied because the evidence of record was insufficient to establish that
the diagnosed medical conditions were causally related to the accepted work factors. OWCP
specifically noted that, although Dr. Olivier stated that her medical conditions were related to her
mail carrier job, he did not provide a well-reasoned medical opinion with complete and accurate
history of injury, objective findings, and a medical explanation supporting how the work factors
caused the diagnosed conditions.
LEGAL PRECEDENT
A claimant seeking benefits under FECA6 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.8

6

Supra note 1.

7

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.9 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.10 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.11
ANALYSIS
Appellant alleged that she sustained bilateral carpal tunnel syndrome and right cubital
tunnel syndrome due to factors of her federal employment. OWCP denied her claim, finding that
she had not submitted sufficient medical evidence to establish causal relationship. The Board finds
that appellant has not met her burden of proof to establish that her bilateral carpal tunnel syndrome
and right cubital tunnel syndrome were caused or aggravated by factors of her federal employment.
The January 31, 2017 diagnostic EMG/NCV study did not address the cause of the reported
bilateral median nerve and right ulnar nerve abnormalities. Medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.12 Accordingly, the January 31, 2017 EMG/NCV study is insufficient
to satisfy appellant’s burden of proof.
In his April 13, 2017 report, Dr. Olivier diagnosed bilateral carpal tunnel syndrome and
right cubital tunnel syndrome, as well as cervical spondylosis. He opined that appellant’s carpal
tunnel syndrome and cubital tunnel syndrome were “related to her mail carrier job.” However,
Dr. Olivier did not identify the specific employment activities he believed that either caused or
contributed to her diagnosed upper extremity conditions. He also did not provide any rationale for
his expressed opinion that the conditions were “related to [appellant’s] mail carrier job.” As noted,
a physician’s opinion on causal relationship must be based on a complete factual and medical
background, and must be supported by medical rationale, explaining the nature of the relationship
between the diagnosed condition(s) and appellant’s specific employment factors.13 As Dr. Olivier
neither identified her specific employment duties, nor explained how her diagnosed upper
extremity conditions were employment related, his April 13, 2017 report is insufficient to establish
causal relationship.14

9

See Robert G. Morris, 48 ECAB 238 (1996).

10

Supra note 8.

11

Id.

12

Willie M. Miller, 53 ECAB 697(2002).

13

Supra note 8.

14

Id.

4

As appellant has not submitted any rationalized medical evidence to establish causal
relationship, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
diagnosed bilateral carpal tunnel syndrome and right cubital tunnel syndrome are causally related
to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

